i          i        i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                          No. 04-09-00034-CV

                                        Reynaldo M. CORTEZ,
                                              Appellant

                                                    v.

                        STATE of Texas, County of Bexar, City of San Antonio,
                             San Antonio Independent School District,
                                            Appellees

                      From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2001-TA1-04067
                               Honorable Karen Pozza, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 4, 2009

DISMISSED

           Appellant has filed an agreed motion to dismiss the appeal. Therefore, the motion is granted

and the appeal is dismissed. See TEX . R. APP . P. 42.1(a)(2), 43.2(f). Costs of the appeal are taxed

against the parties who incurred them.

                                                         PER CURIAM